Citation Nr: 0331186	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  94-36 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






REMAND

In April 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the service department 
(Army), National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request any additional 
service medical records/clinical records 
and, if applicable, any duty for 
training (DUTRA) medical records, 
particularly any dated from April to 
August 1978.  Additionally, request 
written verification of all of 
appellant's active service dates and, if 
applicable, any active duty for training 
(ACDUTRA) and inactive duty training 
(INACDUTRA) dates, particularly for the 
period from April to August 1978.  If 
needed, appellant's assistance in this 
undertaking should be solicited.  Any 
such records should be associated with 
the claims folder.  In the event that 
records cannot be found or if they have 
been destroyed, ask for specific 
confirmation of that fact; and this 
should be noted in writing in the claims 
folder.  

2.  After the above development has been 
attempted, make arrangements with the 
appropriate VA medical facility(ies) for 
the appellant to be afforded a 
psychiatric examination.  If thought 
indicated by the psychiatrist, a 
psychological examination should also be 
arranged.  The examiner(s) should review 
the entire claims folder and express an 
opinion, including degree of probability 
in terms of is it as likely as not, 
regarding the following:

(i) Is any personality disorder, 
psychosis, or other psychiatric 
disorder(s) currently manifested (and if 
so, these should be identified); (ii) if 
any chronic, acquired psychiatric 
disorder is currently manifested, is it 
causally or etiologically related to 
appellant's active service/DUTRA 
period(s) or proximate thereto (i.e., 
what is the approximate date of onset of 
such disorder); (iii) if any currently-
manifested chronic, acquired psychiatric 
disorder preexisted active service/DUTRA 
period(s), was there a permanent 
increase in severity of that condition 
during such active service/DUTRA 
period(s), where the increase in 
disability was not due to natural 
progression of that condition, or (iv) 
if any currently-manifested chronic, 
acquired psychiatric disorder preexisted 
active service/DUTRA period(s), was 
there a permanent increase in severity 
of that condition during such active 
service/DUTRA period(s), where the 
increase in disability was due to 
natural progression of that condition?

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon in the report(s).  

3.  The Board intends to consider the 
following legal authorities that were 
not considered by the agency of original 
jurisdiction in connection with the 
appellate issue:  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. 5102, 5103, 
5103A, and 5107 (West Supp. 2001)); and 
final Veterans Claims Assistance Act 
regulations, 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  Please send a Rule of 
Practice 903(c) 60-day notice letter to 
the appellant and his representative, 
enclosing a copy of these legal 
authorities.  

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





